Title: Poor Richard Improved, 1751
From: Franklin, Benjamin
To: 



Courteous Reader,
Astrology is one of the most ancient Sciences, had in high Esteem of old, by the Wise and Great. Formerly, no Prince would make War or Peace, nor any General fight a Battle, in short, no important Affair was undertaken without first consulting an Astrologer, who examined the Aspects and Configurations of the heavenly Bodies, and mark’d the lucky Hour. Now the noble Art (more Shame to the Age we live in!) is dwindled into Contempt; the Great neglect us, Empires make Leagues, and Parliaments Laws, without advising with us; and scarce any other Use is made of our learned Labours, than to find the best Time of cutting Corns, or gelding Pigs. This Mischief we owe in a great Measure to ourselves: The Ignorant Herd of Mankind, had they not been encourag’d to it by some of us, would never have dared to depreciate our sacred Dictates; but Urania has been betray’d by her own Sons; those whom she had favour’d with the greatest Skill in her divine Art, the most eminent Astronomers among the Moderns, the Newtons, Halleys, and Whistons, have wantonly contemn’d and abus’d her, contrary to the Light of their own Consciences. Of these, only the last nam’d, Whiston, has liv’d to repent, and speak his Mind honestly. In his former Works he had treated Judiciary Astrology as a Chimera, and asserted, That not only the fixed Stars, but the Planets (Sun and Moon excepted) were at so immense a Distance, as to be incapable of any Influence on this Earth, and consequently nothing could be foretold from their Positions: but now in the Memoirs of his Life, publish’d 1749, in the 82d Year of his Age, he foretels, Page 607, the sudden Destruction of the Turkish Empire, and of the House of Austria, German Emperors, &c. and Popes of Rome; the Restoration of the Jews, and Commencement of the Millennium; all by the Year 1766; and this not only from Scripture Prophecies; but (take his own Words) “From the remarkable astronomical Signals that are to alarm Mankind of what is coming, viz. The Northern Lights since 1715; the six Comets at the Protestant Reformation in four Years, 1530, 1531, 1533, 1534, compar’d with the seven Comets already seen in these last eleven Years 1737, 1739, 1742, 1743, 1744, 1746, and 1748. From the great Annular Eclipse of the Sun, July 14, 1748, whose Center pass’d through all the four Monarchies, from Scotland to the East-Indies. From the Occultation of the Pleiades by the Moon each periodical Month, after the Eclipse last July, for above three Years, visible to the whole Roman Empire; as there was a like Occultation of the Hyades from A. 590, to A. 595, for six Years foretold by Isaiah. From the Transit of Mercury over the Sun, April 25, 1753, which will be visible thro’ that Empire. From the Comet of A.D. 1456, 1531, 1607, and 1682, which will appear again about 1757 ending, or 1758 beginning, and will also be visible thro’ that Empire. From the Transit of Venus over the Sun, May 26, 1761, which will be visible over the same Empire: And lastly, from the annular Eclipse of the Sun, March 11, 1764, which will be visible over the same Empire.” From these Astronomical Signs, he foretels those great Events, That within 16 Years from this Time, “the Millennium or 1000 Years Reign of Christ shall begin, there shall be a new Heavens, and a new Earth; there shall be no more an Infidel in Christendom, Page 398, nor a Gaming-Table at Tunbridge!” When these Predictions are accomplished, what glorious Proofs they will be of the Truth of our Art? And if they happen to fail, there is no doubt but so profound an Astronomer as Mr. Whiston, will be able to see other Signs in the Heavens, foreshowing that the Conversion of Infidels was to be postponed, and the Millennium adjourn’d. After these great Things can any Man doubt our being capable of predicting a little Rain or Sun-shine? Reader, Farewell, and make the best Use of your Years and your Almanacks, for you see, that according to Whiston, you may have at most, but sixteen more of them.
R. Saunders
Patowmack, July 30, 1750.

  

When the young Trader, aided by your Loan,
Thrives in his Trade, a worthy Merchant grown;
When, snatch’d from Ruin’s Jaws by your kind Hand,

The Farmer pays his Debts and saves his Land;
  When Good like this is done, your Money lent
  Brings you, besides your Interest, Cent. per Cent.
  In pleasing Satisfaction and Content.


January. XI Month.
    
Who rise to Glory, must by Virtue rise,
’Tis in the Mind all genuine Greatness lies:
On that eternal Base, on that alone,
The World’s Esteem you build, and more—your own.
For what avails Birth, Beauty, Fortune’s Store,
The Plume of Title, and the Pride of Pow’r,
If, deaf to Virtue, deaf to Honour’s Call,
To Tyrant Vice a wretched Slave you fall?

Pray don’t burn my House to roast your Eggs.
    
Some Worth it argues, a Friend’s Worth to know;
Virtue to own the Virtue of a Foe.

    Prosperity discovers Vice, Adversity Virtue.
    The Romans were 477 Years, without so much as a Sun-dial to show the Time of Day: The first they had was brought from Sicily, by Valerius Messala: One hundred and eighteen Years afterwards, Scipio Nasica, produced to them an Invention for measuring the Hours in cloudy Weather, it was by the Dropping of Water out of one Vessel into another, somewhat like our Sand-Glasses. Clocks and Watches, to shew the Hour, are very modern Inventions. The Sub-dividing Hours into Minutes, and Minutes into Seconds, by those curious Machines, is not older than the Days of our Fathers, but now brought to a surprising Nicety.
Since our Time is reduced to a Standard, and the Bullion of the Day minted out into Hours, the Industrious know how to employ every Piece of Time to a real Advantage in their different Professions: And he that is prodigal of his Hours, is, in Effect, a Squanderer of Money. I remember a notable Woman, who was fully sensible of the intrinsic Value of Time. Her Husband was a Shoemaker, and an excellent Craftsman, but never minded how the Minutes passed. In vain did she inculcate to him, That Time is Money. He had too much Wit to apprehend her, and it prov’d his Ruin. When at the Alehouse among his idle Companions, if one remark’d that the Clock struck Eleven, What is that, says he, among us all? If she sent him Word by the Boy, that it had struck Twelve; Tell her to be easy, it can never be more. If, that it had struck One, Bid her be comforted, for it can never be less.
If we lose our Money, it gives us some Concern. If we are cheated or robb’d of it, we are angry: But Money lost may be found; what we are robb’d of may be restored: The Treasure of Time once lost, can never be recovered; yet we squander it as tho’ ’twere nothing worth, or we had no Use for it.
    
The Bell strikes One: We take no Note of Time,
But from its Loss. To give it then a Tongue
Is wise in Man. If heard aright
It is the Knell of our departed Hours;
Where are they? With the Years beyond the Flood:
It is the Signal that demands Dispatch;
How much is to be done? ——
Be wise To-day, ’tis Madness to defer;
Next day the fatal Precedent will plead;
Thus on, till Wisdom is push’d out of Life:
Procrastination is the Thief of Time,
Year after Year it steals till all are fled,
And to the Mercies of a Moment leaves
The vast Concerns of an eternal Scene.
If not so frequent, would not this be strange?
That ’tis so frequent, This is stranger still.

February. XII Month.
    
Affect not that vain Levity of Thought,
Which sets Religion, Virtue, all at nought.
For true Religion like the Sun’s blest Beam,
Darts thro’ the conscious Mind a heav’nly Gleam,
Irradiates all the Soul, no Care allows,

Calms the blest Heart, and smooths the easy Brows.
Yet think it not enough what’s right to know,
But let your Practice that right Knowledge show.
To Christians bad rude Indians we prefer;
’Tis better not to know, than knowing err.

    Many a Man would have been worse, if his Estate had been better.
    We may give Advice, but we cannot give Conduct.
March. I Month.
    
Some sweet Employ for leisure Minutes chuse,
And let your very Pleasures have their Use.
But if you read, your Books with Prudence chuse.
Or Time mis-spent is worse than what you lose.
Be fully e’er you speak your Subject known,
And let e’en then some Diffidence be shown.
Keep something silent, and we think you wise,
But when we see the Bottom, we despise.

    He that is conscious of a Stink in his Breeches, is jealous of every Wrinkle in another’s Nose.
    Love and Tooth-ach have many Cures, but none infallible, except Possession and Dispossession.
    On the 15th of this Month, Anno Romae 709, Julius Caesar was slain in the Senate-House: He fought! he conquer’d! he triumph’d! For what? For Fame.

And with what rare Inventions do we strive
Ourselves then to survive.
Some with vast costly Tombs would purchase it,
And by the Proofs of Death pretend to live.
Here lies the Great —— False Marble, where?
Nothing but small and sordid Dust lies there.
  Some build enormous Mountain Palaces
The Fools and Architects to please:
A lasting Life in well hewn Stone they rear.

Caesar an higher Place does claim,
In the Seraphic Entity of Fame:
He, since that Toy his Death,
Does fill all Mouths, and breathes in all Men’s Breath;
  ——The two immortal Syllables remain;
But O ye learned Men explain,
What Essence, what Existence this
In six poor Letters is?
In those alone does the great Caesar live;
’Tis all the conquer’d World could give,
We Poets madder yet than all,
With a refin’d fantastick Vanity
Think we not only have but give Eternity.
Fain would I see that Prodigal
Who his To-morrow would bestow,
For all old Homer’s Life, e’er since he dy’d till now. Cowley.

April. II Month.
    
O barb’rous Waggoners, your Wrath asswage,
Why vent you on the generous Steed your Rage?
Does not his Service earn you daily Bread?
Your Wives, your Children by his Labour fed?
If, as the Samian taught, the Soul revives,
And, shifting Seats, in other Bodies lives,
Severe shall be the brutal Carter’s Change,
Doom’d in a Thill-horse o’er rough Roads to range;
Amd while transform’d the groaning Load he draws,
Some Horse turn’d Carter shall avenge the Cause.

    There are lazy Minds as well as lazy Bodies.
    Most People return small Favours, acknowledge middling ones, and repay great ones with Ingratitude.

That admirable Instrument the Microscope has opened to us of these latter Ages, a World utterly unknown to the Ancients. There are very few Substances, in which it does not shew something curious and unexpected; but for the Sake of such Readers as are unacquainted with that Instrument, I shall set down some of the most remarkably entertaining Objects, upon which actual Observations have been made.
1. The Globules of the Blood, which are computed to be almost a two thousandth Part of an Inch in Diameter, each consisting of six small Globules, each of which again probably consists of six smaller, and so on. The Circulation of the Blood is to be seen very distinctly in the Tail of a small Fish, the Web of the Foot of a Frog, &c. and the Globules to split and divide, before they can enter the smallest Vessels.
2. The Bones of all Creatures, sliced extremely thin, afford an entertaining Object for the Microscope, consisting of innumerable Perforations, and Ramifications, disposed in an endless Variety of Forms.
3. The Flesh of all Land and Sea Animals dried, and cut into very thin Slices, gives a beautiful View of the various Fibres, and their Convolutions. The Brain, the spinal Marrow, and even the Hairs of Animals, exhibit different Curiosities.
4. The human Skin, by the Help of the Microscope, is found to be covered over with an infinite Number of Scales lying over one another, as in fishes; and it is probably the same in other Animals. It has been computed that a Grain of Sand will cover two hundred of these Scales.

5. All Sorts of Feathers, especially those of the Peacock, afford a surprizing View in the Microscope. It is supposed that a single Feather contains no less than a Million of different Parts.
6. Flies are found by the Microscope to be produced from Eggs laid by the Mothers, from whence they are hatched in the Form of Maggots, or small Worms, which are afterwards transformed into Aurelias, and these into perfect Flies. This is the Process most of the winged Insects go through in their Production. They have a great Number of Eyes fixed to their Heads, so that they see on all Sides around them, without turning their Heads or Eyes. A common Fly is supposed to have eight thousand, and a great Drone Fly no less than fourteen thousand Eyes, with a distinct optic Nerve to each; and each Eye appears through the Microscope, tho’ magnified many hundred thousand Times, more exactly shaped, and more curiously polished, than human Art could finish an Object as large as the whole Cluster, containing seven thousand distinct ones. The Wings of Flies, especially of the Moth and Butterfly Kind, are found to be contrived with admirable Art, to answer their Use, and with inimitable Beauty and Ornament. The Dust, which sticks to the Fingers, when we handle them, is found to be Feathers; each of which has its Quill and vane Parts as compleat as that of a Fowl or a Goose, and are inserted in the Film of the Wing, with the utmost Regularity of Arrangement. With the Microscope, the Stings of Moths and Bees appear to be Instruments finished to the highest Perfection; their Points, and saw-like Teeth, being perfectly polished and sharp; whereas the Edge of a Razor appears like that of a Butcher’s Cleaver, and the Point of a Lancet like an iron Spike just come from the Anvil.
7. By the Help of the Microscope the innumerable and inconceivably minute Animalcules in various Fluids are discovered, of the Existence of which we have no Reason to suppose any Mortal had the least Suspicion, till last Century. In the Melt of a single Cod-fish ten Times more living Creatures are contained, than the Inhabitants of Europe, Asia, Africa, and America, taking it for granted, that all Parts of the World are as well peopled as Holland, which is very far from being the Case. Of a certain Species some are discovered so extremely minute, that it has been computed, three Millions of them, or three Times the Number of the Inhabitants of London and Westminster, would not equal the Bulk of a Grain of Sand. Of Animalcules, some Species resemble Tadpoles, Serpents or Eels, others are of a roundish or oval Form, others of very curiously turned and various Shapes; but in general they are extremely vigorous and lively, and almost constantly in Motion. Animalcules are to be found (besides those in the Bodies of Animals) in the Infusions of Pepper, Senna, Pinks, Roses, Jessamin, Tea, Rasberry Stalks, Fennel, Sage, Melons, sour Grapes, Wheat, Hay, Straw, and almost all vegetable Substances; in the Water, that is in the Shells of Oysters, Cockles, and other Shell-fish, in the Foulness upon our Teeth, and those of other Animals, in our Skins when affected with certain Diseases; in Vinegar, and Paste, and so on infinitely. In each of these Substances, when exposed to the Air some Time, Multitudes of living Creatures, beyond the Reach of Numbers, are discovered, of which many Hundreds of Species are already known, as different from one another as those of the largest Animals, and very probably there are many more yet unknown. As it is certain, that in the above mentioned Fluids few or no Animalcules are to be found, when covered from the Air, but when open to the Access of the Air, their Numbers are beyond reckoning; it is hardly to be doubted, but that either the Air is replete with infinite Multitudes of living Creatures too small for Sight, which come and deposite their Eggs in Places proper for the Nutrition of the Young, or that their Eggs are floating every where in the Air, and falling promiscuously every where, only those are hatched, or come to Perfection, which fall upon Places fitted for them, and the others perish. However it is, the countless Numbers of those living Creatures, the Profusion of Life every where to be observed, is above Measure astonishing, and shews the Maker to be an infinite Being.
8. By the Help of the Microscope, we find that the Scales of almost every different Fish are different from those of others, in internal Texture; and that all of them are wrought with surprising Art and Beauty.
9. By Means of this noble Instrument we find, that the Seeds of almost all Manner of Vegetables contain in them the Stamina of the future Plant or Tree, and that their Production from the Seed, and their Growth to Maturity is only the Swelling and Enlarging of the Stamina by the Addition of nutritious Juices. It is probable the Manner of Production and Growth of Animals is analogous to this. The Fertility of some Plants is almost beyond Belief. One particularly is said by Naturalists to produce annually a Million of Seeds from one. The Farina of Flowers is found by the help of the Microscope to be a regular organized Body, and not a meer Dust, as it appears to the naked Eye, and is reasonably supposed to be necessary to Fertility in Plants and Trees.
10. By the Microscope have been discovered many singular Properties of that most unaccountable of all Creatures the Polype, which is found at the Bottom of Ditches, and standing Waters; whose Manner of Production, Feeding and Digestion, are different from those of all other Animals. The young ones come out of the Sides of the old, like Buds and Branches from Trees, and at length drop off perfect Polypes. They do not seem to be of different Sexes. They take in Worms, and other Sustenance, by Means of a Sett of long Arms or Antennae, which surround their Mouths, and after keeping them some Time in their Stomachs, throw them out again the same Way. The Animal’s Body consists of a single Cavity, like a Tube or Gut, and what is wonderful, and almost beyond Belief, is, that it will live and feed after it is turned inside out, and even when cut into a great many Pieces, each several Piece becomes a compleat Polype. They are infested with a Kind of Vermin, as are almost all Animals from the largest down to Bees and other Insects. These Vermin sometimes in a long Time will eat up the Head and Part of the Body of a Polype, after which, if it be cleared of them, it shall have the devoured Parts grow up again, and become as compleat as ever. Some Polypes have around their Mouths a Sort of Plume, which they whirl round, and making with it an Eddy in the Water, draw in their Prey, and devour it.
11. By the Microscope it is found, that neither the Wood, the Bark, the Root, the Leaves, the Fruit, nor even the Pith of the meanest Vegetable is a Mass of crude or indigested Matter; but that every different Species is different in its internal Structure, and all curiously and delicately wrought. A Bit of Cork, cut extremely thin, a Slice of Oak or Fir, or a Bit of Elder Pith, in the Microscope, are so many curious Pieces of Mosaic Work. Even a Bit of Charcoal or burnt Wood appears with the Microscope an admirable Object.
12. By this Instrument it is found, that what we call Mouldiness upon Flesh, Leather, or other Substances, is no other than a great Number of extremely small, but perfect Plants, having Stalks and Tops like Mushrooms, and sometimes an Appearance of Leaves. The Seeds of these minute Plants must, in all Probability, be diffused universally through the Air, and falling upon Substances fit for their Growth, spring up in astonishing Profusion. There is, in short, no End of microscopic Objects. A Sprig of Moss, with the Help of that Instrument, is found to be a regular Plant, consisting of a Root, a Stock, Branches, Leaves, &c. and Naturalists tell us, there are some Hundreds of different Species of it. A Bit of Spunge before the Microscope is a curious Piece of Net-work. Every different chymical Salt has its parts differently figured. A Leaf of a common stinging Nettle, the Beard of a wild Oat, the Surfaces of some Pebble-stones, a Flake of Snow, a few Grains of Sand, or almost any natural Thing, with this Instrument, exhibit exquisite Beauties; while, on the contrary, the most delicate Works of Art, can by no Means bear its Examination; but degenerate before it into Masses of Irregularity, and Deformity.
May. III Month.
    
With ceaseless Streams a well-plac’d Treasure flows,
When spent increases, and by lessening grows.
Sarepta’s Widow, hoping no Supply,
Thought, on her little Store, to eat and die:
Soon as she welcom’d her prophetic Guest,
The Cruse flow’d liberal, and the Corn increas’d,
Th’ Almighty Pow’r unfailing Plenty sent,
The Oil unwasted, and the Meal unspent.


Fond Pride of Dress is sure an empty Curse;
E’re Fancy you consult, consult your Purse.
    Youth is pert and positive, Age modest and doubting: So Ears of Corn when young and light, stand bolt upright, but hang their Heads when weighty, full, and ripe.

June. IV Month.
    
What will not Lux’ry taste? Earth, Sea, and Air,
Are daily ransack’d for the Bill of Fare.
Blood stuff’d in Guts is British Christian’s Food,
And France robs Marshes of the croaking Brood;
But he had sure a Palate cover’d o’er
With Brass or Steel, that on the rocky Shore,
First broke the oozy Oister’s pearly Coat,
And risk’d the living Morsel down his Throat.

    ’Tis easier to suppress the first Desire, than to satisfy all that follow it.
    Don’t judge of Mens Wealth or Piety, by their Sunday Appearances.
    Friendship increases by visiting Friends, but by visiting seldom.
July. V Month.
    
Vice luring, in the Way of Virtue lies,
God suffers This; but tempts not; tho’ He tries.
Go wrong, go right, ’tis your own Action still;
He leaves you to your Choice, of Good, or Ill.
Then chuse the Good! the Ill submisly bear!
The Man of Virtue is above Despair.
Safe on this Maxim with the Writer rest,
That all that happens, happens for the best.

    If your Riches are yours, why don’t you take them with you to the t’other World?
    What more valuable than Gold? Diamonds. Than Diamonds? Virtue.
    To-day is Yesterday’s Pupil.
August. VI Month.
    
Ye Party Zealots, thus it fares with you,
When Party Rage too warmly you pursue;

Both Sides club Nonsense and impetuous Pride,
And Folly joins whom Sentiments divide.
You vent your Spleen as Monkeys when they pass,
Scratch at the mimic Monkey in the Glass,
While both are one; and henceforth be it known,
Fools of both Sides shall stand as Fools alone.

    If worldly Goods cannot save me from Death, they ought not to hinder me of eternal Life.
    ’Tis great Confidence in a Friend to tell him your Faults, greater to tell him his.
September. VII Month.
    
Ah! What is Life? With Ills encompass’d round,
Amidst our Hopes, Fate strikes the sudden Wound;
To-day the Statesman of new Honour dreams,
To-morrow Death destroys his airy Schemes.
Is mouldy Treasure in thy Chest confin’d;
Think, all that Treasure thou must leave behind;
Thy Heir with Smiles shall view thy blazon’d Hearse,
And all thy Hoards, with lavish Hand disperse.

    Talking against Religion is unchaining a Tyger; The Beast let loose may worry his Deliverer.
    Ambition often spends foolishly what Avarice had wickedly collected.
October. VIII Month.
    
Should certain Fate th’impending Blow delay,
Thy Mirth will sicken, and thy Bloom decay;
Then feeble Age will all thy Nerves disarm,
No more thy Blood its narrow Channels warm;
Who then would wish to stretch this narrow Span,
To suffer Life beyond the Date of Man?
The virtuous Soul pursues a nobler Aim,
And Life regards but as a fleeting Dream.


    Pillgarlic was in the Accusative Case, and bespoke a Lawyer in the Vocative, who could not understand him till he made use of the Dative.
    
Great Estates may venture more;
Little Boats must keep near Shore.

    Nice Eaters seldom meet with a good Dinner.
    November. IX Month.
    
She longs to wake, and wishes to get free,
To launch from Earth into Eternity.
For while the boundless Theme extends our Thought,
Ten thousand thousand rolling Years are nought.
O endless Thought! divine Eternity!
Th’immortal Soul shares but a Part of thee;
For thou wert present when our Life began,
When the warm Dust shot up in breathing Man.

    Not to oversee Workmen, is to leave them your Purse open.
    The Wise and Brave dares own that he was wrong.
    Cunning proceeds from Want of Capacity.
    It is an amusing Speculation to look back, and compute what Numbers of Men and Women among the Ancients, clubb’d their Endeavours to the Production of a single Modern. As you reckon backwards the Number encreases in the same Proportion as the Price of the Coat which was sold for a Half-penny a Button, continually doubled.


Thus, a present Nobleman (for Instance) is
1


His Father and Mother were
  2


His Grandfathers and Grandmothers
  4


His Great Grandfathers and Great Grandmothers,
  8

  




  
    And, supposing no Intermarriages among Relations, the next Predecessors will be
    16
  
  
The next Ditto,
32
The next Ditto,
8192


  The next Ditto,
  64
The next Ditto,
  16384


  The next Ditto,
  128
The next Ditto,
  32768


  The next Ditto,
  256
The next Ditto,
  65536


  The next Ditto,
  512
The next Ditto,
  131072


  The next Ditto,
  1024
The next Ditto,
  262144


  The next Ditto,
  2048
The next Ditto,
  524288


  The next Ditto,
  4096
The next Ditto,
  1048576


Here are only computed 21 Generations, which, allowing 3 Generations to 100 Years, carry us back no farther than the Norman Conquest, at which Time each present Nobleman, to exclude all ignoble Blood from his Veins, ought to have had One Million, Forty-eight Thousand, Five Hundred and Seventy-six noble Ancestors. Carry the Reckoning back 300 Years farther, and the Number amounts to above 500 Millions; which are more than exist at any one Time upon Earth, and shews the Impossibility of preserving Blood free from such Mixtures, and that the Pretension of such Purity of Blood in ancient Families is a mere Joke. Hence we see how it happens that every Nation has a kind of general Cast of Feature, by which it may be distinguished; continual Intermarriages for a Course of Ages rendring all the People related by Blood, and, as it were, of one Family.
December. X Month.

Ere the Foundations of the World were laid,
Ere kindling Light th’Almighty Word obey’d,
Thou wert; and when the subterraneous Flame,
Shall burst its Prison, and devour this Frame,
From angry Heav’n when the keen Lightning flies,
When fervent Heat dissolves the melting Skies,
Thou still shalt be; still as thou wert before,
And know no Change when Time shall be no more.
    The Proud hate Pride—in others.

    Who judges best of a Man, his Enemies or himself?
    Drunkenness, that worst of Evils, makes some Men Fools, some Beasts, some Devils.
    ’Tis not a Holiday that’s not kept holy.
    On the 6th of this Month, 1711, died in England, Mrs. Jane Schrimshaw, aged 127 Years: But England boasts some much longer Livers. James Sands, of Horburn, in the County of Stafford, near Birmingham, lived 140 Years, and his Wife 120, in a perfect State of Health till the Day of their Deaths. He out-liv’d 5 Leases of 21 Years each, all made after his Marriage. Thomas Parr, married his first Wife at 80 Years of Age, by whom he had two Children; his second Wife after he was 120 Years old, by whom he had one Child, and lived till he was something above 150. Henry Jenkins, of the Parish of Bolton, in Yorkshire, died the 8th of this same Month, 1670, aged 169 Years. In these American Parts we have no such very old Men; not that the Climate is unhealthy, but because the present Inhabitants were not born soon enough.
    Of the Inequality of natural Time, and of the right adjusting and managing of Pendulum Clocks and Watches.
    The Day is of two Sorts, Mean and Solar; the Mean or equal Day is always 24 Hours exactly, and is the Day which all good Pendulum Clocks and Watches should exactly measure. The Solar, apparent, or natural Day, is pointed out by a good Sun Dial; or is that Space of Time that intervenes between the Sun’s leaving a given Meridian in the Heavens, and returning to it again; and does almost perpetually differ from the Mean or equal Day; as consequently a good Pendulum Clock, accurately adjusted, will almost perpetually differ from an exact Sun-Dial. In the preceding Table [see p. 100], you have the Quantity of this Difference in Minutes, for every Day in the Year; with the Titles Add. or Sub. which signifies thus much: If you can gain the exact apparent Time of the Day, either by the Sun’s Rising, Setting, transiting the Meridian, or by a good Sun-Dial, and would set your Clock or Watch to go with the exact equal Time, as it always should do; then, in this Table, find the Number of Minutes standing against the Day of the Month propos’d, and observe the Title above, if Add. or Sub. for according to the Title you must apply the said Minutes to the apparent Time, and the Sum or Difference will be the exact equal Time required; to which you must set your Clock or Watch.
A Correct Table for Equating of Time, or of the Inequality of Solar Days, for the Regulating of Clocks and Watches; exactly calculated to every Minute of Variation, or Difference in Time.


Days.
   Jan.|Add.
   Feb.|Add.
   Mar.|Add.
   April.|Add.
   May.|Sub.
   June|Sub.
   July.|Add.
   Aug.|Add.
   Sept.|Sub.
   Oct.|Sub.
   Nov.|Sub.
   Dec.|Sub.
Days.


1
9
15
10
1
4
1
5
5
4
13
15
6
1


2
9
15
10
0
4
1
5
4
4
14
15
5
2


3
10
15
10
0
4
1
5
4
5
14
15
4
3


4
10
15
9
su.
4
0
5
4
5
14
15
4
4


5
11
15
9
0
4
0
5
4
5
14
15
4
5


6
11
15
9
1
4
ad
5
4
6
14
15
3
6


7
11
14
8
1
4
0
6
3
6
15
14
3
7


8
11
14
8
1
4
0
6
3
6
15
14
2
8


9
12
14
8
1
4
1
6
3
6
15
14
2
9


10
12
14
7
2
4
1
6
3
7
15
14
1
10


11
12
14
7
2
4
1
6
3
7
15
13
1
11


12
13
14
7
2
4
1
6
2
7
15
13
ad
12


13
13
14
6
2
4
2
6
2
8
16
13
0
13


14
13
14
6
2
4
2
6
2
8
16
13
1
14


15
13
13
6
2
4
2
6
2
9
16
12
1
15


16
13
13
6
3
4
2
6
1
9
16
12
2
16


17
14
13
5
3
3
2
6
1
9
16
12
2
17


18
14
13
5
3
3
3
6
1
10
16
11
3
18


19
14
13
5
3
3
3
6
0
10
16
11
3
19


20
14
12
4
3
3
3
6
su.
10
16
10
4
20


21
14
12
4
3
3
3
6
0
11
16
10
4
21


22
14
12
4
4
3
3
6
1
11
16
10
5
22


23
14
12
3
4
3
3
6
1
11
16
9
5
23


24
15
11
3
4
2
4
6
1
11
16
9
6
24


25
15
11
3
4
2
4
5
1
12
16
8
6
25


26
15
11
2
4
2
4
5
2
12
16
8
6
26


27
15
11
2
4
2
4
5
2
12
16
8
7
27


28
15
10
2
4
2
4
5
2
13
16
7
7
28


29
15
—
2
4
2
5
5
3
13
16
7
8
29


30
15
—
1
4
1
5
5
3
13
16
6
8
30


31
15
—
1
—
1
—
5
3
—
16
—
9
31



Example I.
Suppose February 5, I observe by a good Sun-dial when it is exactly 10 a Clock; then against the 5th of February, in this Table, I find 15 min. Add. which makes 10 Hours 15 Minutes, the exact equal Time, which should be shown by the Clock at the same Time the Dial shows exactly 10 Hours.
    Example II.
On the 15th Day of October, Suppose I observe by a good Dial, when it is exactly 1 a Clock in the Afternoon; in this Table, against the 15th of October, stand 16 min. Sub. which leaves 44 Minutes after 12 for the Time to be shown by your Clock.
Note, When the Title is Add. then Clocks or Watches go too fast; but when the Title is Sub. then Clocks or Watches go too slow.

